Citation Nr: 1018713	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  98-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
costochondritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The Veteran served on active duty from October 1996 to 
October 1997.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 1998 decision by the RO which granted 
service connection for costochondritis, with a noncompensable 
rating, effective from October 30, 1997 (the day after the 
Veteran was discharged from service).  At that time, 
costochondritis was rated as analogous to Diagnostic Code 
5297 relating to evaluation of removal of ribs.  By a June 
1999 rating decision, the RO granted an increased evaluation 
to 10 percent, this time rating costochondritis as analogous 
to Diagnostic Code 5021 relating to myositis, with an 
effective date commensurate with the date of service 
connection.  In April 1998, June 2001, September 2004, and 
June 2007, the Board remanded the claim for additional 
development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the Board remanded this claim for another 
examination.  In July 2007, the RO sent the Veteran a notice 
at an address in Michigan, and informed her that she was to 
be afforded another VA examination.  There is no indication 
that this notice was returned to VA.  In August 2008, the RO 
sent the Veteran another notice, also informing her that she 
was to be scheduled for an examination, at the same Michigan 
address used for the July 2007 letter.  The August 2008 
notice was returned by the postal service as undeliverable.  
In September 2008, the RO notified the Veteran that she was 
scheduled for an examination on September 18, 2008.  The 
notice was sent to a different Michigan address than was used 
in July 2007 and August 2008.  

The Veteran failed to report for her examination.  In January 
2009, the RO sent the Veteran a supplemental statement of the 
case (SSOC), and informed her that she had failed to report 
for her examination, that she had failed to request a 
rescheduling of her examination, and that her claim was 
denied.  The RO sent the SSOC to an address in Dallas, Texas.  

In April 2009, the RO sent the Veteran a duty to assist 
letter, using one of the previously used Michigan addresses.  
This notice was returned by the postal service as 
undeliverable.  

In the representative's May 2010 Informal Hearing 
Presentation, it is argued that a remand is warranted so that 
the Veteran may be afforded another examination.  It is 
stated that the Veteran moved from Michigan to Texas in 2007, 
that she informed VA of her new address when she moved, and 
that the September 2008 examination notice was sent to the 
wrong address.  The representative noted that various 
addresses have been used for the Veteran, and asserts that 
this is evidence to show that "there is confusion within VA 
as to the Veteran's correct address."  The representative's 
cover letter provides what it states is the Veteran's current 
address; the Board notes that this address is identical to 
that used in the January 2009 SSOC, except that it contains 
an apartment number which is not shown on the SSOC.  The RO 
is requested to ensure that the Veteran's full and complete 
Texas address, to include her apartment number, is updated in 
their records.  

In summary, although the RO has used at least three different 
addresses for the Veteran since 2007, there is no 
documentation to show when VA received notice of any of these 
changes of address.  More specifically, there is no record of 
when VA received notice of the Veteran's 2007 move to Texas, 
although VA had clearly been notified of this move by the 
time that the January 2009 SSOC was issued.  Although the 
Veteran failed to report for her September 2008 examination, 
it is not clear whether she had informed VA of her change in 
address, and/or whether VA failed to change her address in 
its records.  It appears that the Veteran's correct address 
is now of record, and that the Veteran has agreed to report 
for another examination.  Given the foregoing, a Remand is 
required in order to attempt to afford the Veteran a new 
examination.  

The Veteran should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect her claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and 
provide releases for any additional, 
relevant private or VA treatment records 
or that she wants VA to help her obtain.  
If she provides appropriate releases, or 
identifies any VA treatment, assist her 
in obtaining the records identified, 
following the procedures in 38 C.F.R. § 
3.159 (2009).  The materials obtained, if 
any, should be associated with the claims 
file. 

2.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for a VA examination by an 
appropriate specialist to determine the 
current severity of the service-connected 
costochondritis.  The claims file must be 
provided to and reviewed by the examiner 
in association with the examination so 
that pertinent aspects of the Veteran's 
medical history may be reviewed, and the 
examiner must state on the examination 
report that such review has been 
accomplished.  Such diagnostic tests as 
the examiner deems necessary should be 
performed.  All ranges of motion must be 
given in degrees.  The examiner should 
comment upon the effects of the Veteran's 
service-connected disability on ordinary 
activity and on how the disability 
impairs her functionally.  

The examiner should render the following 
opinions for the record relating to the 
Veteran's service-connected 
costochondritis: 

a) Whether there is any functional loss 
due to pain.  

b) Whether costochondritis consists of 
muscle injury, and, if so, identify the 
muscles affected.  

c) Whether the disability is more 
analogous to a respiratory system 
impairment or impairment of a Muscle 
Group, and, if so, whether the impairment 
is slight, moderate, moderately severe, 
or severe.  If there is no functional 
impairment the examiner should so state.  
The RO should provide the examiner with 
the criteria of Diagnostic Code 5319, 
Diagnostic Code 5297, Diagnostic Code 
5021, and any other potentially 
applicable Code.   

A complete and detailed rationale must be 
give for each opinion.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2009); see also 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  The decision relating to 
increased initial rating should consider 
and discuss all potentially applicable 
Diagnostic Codes.  If the benefit sought 
is not granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


